*226¶55 (concurring) — I agree with the majority opinion by Justice Madsen. I write separately in order to set forth my view that even if we were to conclude that the area of the Westlake Center that we have focused on in this case is a traditional public forum, as Justice Sanders asserts, the center’s regulation would pass constitutional muster. I say that because this restriction can be said to be necessary only to serve a compelling state interest, and it is narrowly drawn to achieve that end. In short, merely requiring Beth Sanders and William and Patricia Daugaard to briefly lower their signs as they passed through an area where large numbers of people congregate in order to board onto or disembark from the Seattle Center Monorail is entirely reasonable and a minor limitation on their ability to communicate the message on their signs.
Alexander, C.J.